Title: To Thomas Jefferson from Brown, Benson & Ives, 16 December 1793
From: Brown, Benson & Ives
To: Jefferson, Thomas



Sir
Providence, Decemr. 16. 1793.

We had the honour to address you the 18th. of April last in reply to your esteem’d favour of the 5th. of the same Month on the subject of our Complaint relative to the Detention of our Brig Commerce at Port au Prince. It was then our intention to Prosecute our Claim for Damages but the Amount ‘tho very great We could never estimate—on that particular suffice it to say that Capt. Munro depress’d by his sufferings and the Injury We sustain’d sicken’d and Died—his Death was an irreparable loss. We now Sir, beg leave to solicit your attention to the Papers Which Accompany this Letter—they Contain a detail of the Capture of our Ship Hamilton Capt. Rodman by a French Privateer on the 4th. of April last on her passage from Lisbon to Petersburg loaded principally on frieght also an Authenticated Statement of the loss we sustain’d in Consequence of such Capture, and as the same ship and Commander sail’d yesterday for Bourdeaux, We Conceiv’d it advisable to address a Letter to Mr. Fenwick the American Consul at that Port Coppy of which We have the honour to Inclose. We have also transmitted him our Letter of Attorney to Prosecute our Claim, but as We observe with ineffable satisfaction the Disposition of Goverment to Protect the Commerce of our Country and to resent the many unprovok’d insults to our suffering Trade and being Confident that their interference will be the most efficacious Means to enforce our Claim, you will Permit us to request
 an early applycation of the Inclosures which may Cooperate with our Proceedings in the business, or that available Measures may be adopted by Goverment independent of any attempts of our own, either of which we submit to its Wisdom, and only beg leave to suggest that perhaps the latter would be most eligible as our Ship on her present Passage is subject to interruption which may Procrastinate if not prevent the arrival of our Dispatches to Mr. Fenwick. We think Proper to add that before Capt. Rodman left England where he was sent after his recapture by the British Frigate Juno, he exhibited a Claim for the frieght Money by which Considerable expence was incur’d and at the date of our last advices from London the Cause was Pending in Doctors Commons and the Issue Uncertain as appears by the inclos’d Letter from Mr. Auldjo and a Coppy of one address’d to him from the Proctor Mr. Farquhar. Should more explicit information or any other Proofs we can obtain be Necessary you will do us the favour to Acquaint us. We Cannot Conclude this address without recurring to the grateful Sentiments with which your Prompt and Obliging attention impress’d us in the Case of the Brig Commerce. We ardently hope that the Dignity and the interests of our Country may ever be asserted by such enlighten’d Charecters as guide and Direct its important Councils in this truly Critical and interesting Period. We are Sir with great Consideration & Esteem, Your very Obedt. Friends

Brown Benson & Ives

